Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 11, line 16, filed 17 November 2021, with respect to the rejection of Claims 1-4, 6-9, and 11-13 under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2017/018129 A1), hereinafter Tanaka, and Claim 10 under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2017/018129 A1), hereinafter Tanaka, and in further view of Furuya et al. (United States Patent Publication No. US 2009/0047602 A1), hereinafter Furuya, have been fully considered but they are not persuasive. Applicant has argued that while the specification of Tanaka discloses the resin comprising the group represented by General Formula (1) of the present application, said disclosures aren’t utilized in the “working examples” of Tanaka. While it may be true that the examples and preferred embodiments of said reference might not disclose the resin comprising the group represented by General Formula (1) of the present application, the disclosure is clearly broader than that. MPEP § 2123 states that "[a] reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989) . . . Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)." Furthermore, Applicant has argued that the rejections should be withdrawn due to unexpectedly improved results. MPEP § 2131.04 states that: "Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973)." Given that the rejection of independent claim 1 is a 102 rejection, Applicant’s argument of unexpectedly improved results is irrelevant. For said reasons, the rejections are maintained.

Double Patenting
2.	Applicant is advised that should Claim 15 be found allowable, Claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, Claim 18 recites an “R” moiety as being an element of the recited “General Formula (1’),” while “General Formula (1’)” has no “R” moiety. Thus, the claim is inherently indefinite. Examiner, for the purposes of compact prosecution, will interpret Claim 18 as making no mention of an “R” moiety.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
7.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-4, 6-9, and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2017/018129 A1), hereinafter Tanaka.
9.	Regarding Claim 1-4, 6-9, and 11, Tanaka teaches (Lines 389-578 of English language translation) a resin having a group represented by General Formula (1) of the instant application. Tanaka teaches (Lines 579-747 of English language translation) a compound that generates an acid upon irradiation with actinic rays or radiation. Tanaka teaches (Lines 389-578 of English language translation) the halogen atom is a fluorine atom and the halogenated alkyl group is a fluorinated alkyl group. Tanaka teaches (Lines 389-578 of English language translation) LR2 of the General Formula (1) of the instant application represents a single bond. Tanaka teaches (Lines 389-578 of English language translation) at least one of R5 of the General Formula (1) of the instant application represents an aryl group substituted with a fluorine atom or a fluorinated alkyl group. Tanaka teaches (Lines 389-578 of English language translation) the resin has a repeating unit represented by General Formula (2) of the instant application. Tanaka teaches (Lines 389-578 of English language translation) Ar of the General Formula (2) of the instant application represents a benzene ring group. Tanaka teaches (Lines 389-578 of English language translation) L1 of the General Formula (2) of the instant application represents a single bond. Tanaka teaches (Lines 389-578 of English language translation) L2 of the General Formula (2) of the instant application represents a single bond. Tanaka teaches (Lines 989-1001 of English language translation) a resist film formed with the actinic ray-sensitive or radiation-sensitive resin composition. Tanaka teaches (Lines 1151-1163 of English language translation) a repeating unit having a phenolic hydroxyl group and no fluorine atom. Tanaka teaches (Lines 389-578 of English language translation) R5 of the General Formula (1) of the instant application represents a hydrogen atom, a halogen atom, or an aryl group which may be substituted with a halogen atom or a halogenated alkyl group. Tanaka teaches (Lines 389-578 of English language translation) the resin comprising a repeating unit represented by General Formula (1') of the present application.
10.	Regarding Claim 12-13, Tanaka teaches (Lines 989-1001 of English language translation) forming a resist film with the actinic ray-sensitive or radiation-sensitive resin composition. Tanaka teaches (Lines 989-1001 of English language translation) exposing the resist film. Tanaka teaches (Lines 989-1001 of English language translation) developing the exposed resist film with a developer. Tanaka teaches (Lines 983-988 of English language translation) a method for manufacturing an electronic device, the method comprising the pattern forming method.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
12.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2017/018129 A1), hereinafter Tanaka, and in further view of Furuya et al. (United States Patent Publication No. US 2009/0047602 A1), hereinafter Furuya.
14.	Regarding Claim 10, Tanaka teaches all elements of the present claimed invention as set forth in Claim 1 above. Furthermore, Tanaka teaches (Lines 454-458 of English language translation) the resin further comprising a repeating unit having no acid-decomposable group. However, Ouyang does not explicitly teach the resin further comprising a repeating unit having a fluorine atom and having no acid-decomposable group.
15.	Furuya teaches (Paragraphs [0035-0119]) a resin comprising a repeating unit having a fluorine atom and having no acid-decomposable group. Furuya teaches (Paragraph [0015]) a resin therein taught improves the hydrophobicity of the resin and therefore makes it more useful for immersion lithography.
16.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to have modified Tanaka to incorporate the teachings of Furuya to have the the resin further comprising a repeating unit having a fluorine atom and having no acid-decomposable group. Doing so would result in the resin exhibiting improved hydrophobicity making it more useful for immersion lithography, as understood by Furuya.

Allowable Subject Matter
17.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
18.	Claim 19 is allowed.

Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
20.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
21.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
22.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
23.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737				/DUANE SMITH/                                                                                                     Supervisory Patent Examiner, Art Unit 1737